Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for foreign priority of application CN 201811277544.7 filed in China on 10/30/2018. 
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2018/ 118486 filed in China on 11/30/18, published as WO 2020/087634 on 05/07/2020. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 5-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable being over Sugita et al. US 20120069272 in view of Kim et al. US 2017/0038519.
Claim 1: Sugita et al. disclose an optical composite film layer comprising: 
(Fig. 4) a first uniaxial optical film layer 31 (refractive index anisotropic sheet 31 is a sheet of uniaxially-stretched polyethylene terephthalate PET) [0041] comprising a plate-shaped portion 31 (lower flat portion) and a plurality of refractive portions 31a (concave-
the plurality of refractive portions 531a (concave-convex portions) being one of an arc-shaped column and a quadrangular prism; 
(Fig. 4) each of the refractive portions 31a (concave-convex portions) has a plurality of side surfaces 
(Fig. 4) [1st alternative] the refractive portions 31a are arc-shaped columns (curving protrusions), one of the side surfaces (upper surface) being an arc-shaped convex surface, and the side surface of the refractive portion away from the arc-shaped convex surface being in contact with the plate-shaped portion (lower flat portion); 
[2nd alternative not applied - when the refractive portions are the quadrangular prisms, one side surface of each of the refractive portion is in contact with the plate-shaped portion]; 
a second optical film layer 32 laminated (formed by a hot embossing process) [0043] on a side of the plate-shaped portion near the refractive portion 31a, the refractive portions (curving protrusions) being accommodated in the second uniaxial optical film layer 32, 
(Fig. 4) an extraordinary light refractive index (extraordinary refractive index ne of 1.71) of the first uniaxial optical film layer 31 is greater than an ordinary optical refractive index (ordinary refractive index n0 of 1.53) of the second optical film layer 32 [0042] 
except
the second optical film is an uniaxial optical film layer
a first grating film layer disposed on a side of the second uniaxial optical film layer away from the first uniaxial optical film layer

(Fig. 3) a first grating film layer PL1/WG (polarizing layer PL1 includes the grid patterns WG) [0085] disposed on a side (upper side) of the second uniaxial optical film layer CLD (refractive layer) away from the first uniaxial optical film layer CO (light tunnels of light guide layer LGL) [0078].
Regarding the claimed limitation “the second optical film is an uniaxial optical film layer”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem (e.g., singular/uniaxial optical axes are not being recited). Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Sugita/Kim as above.
It would have been obvious to one of ordinary skill in the art to modify Sugita's invention with Kim’s structure in order to provide less thickness to the display device, as taught by Kim [0007]; 

Claim 5: Sugita et al. disclose
Claim 5: (Fig. 4) the plurality of refractive portions 31a are arc-shaped columns (curving protrusions), the refractive portions are arranged along a straight line (X-direction), extending directions of each of the refractive portions are parallel, and two adjacent refractive portions 31a are in contact or spaced apart (spaced apart).
Claim 6: (Fig. 4) the arc-shaped convex surface 31a is a curved surface disposed with a circular arc line moving along the extending direction of the refractive portion
Claim 7: (Figs. 3, 4) the refractive portions 31a are arc-faced columns (curving protrusions), the refractive portions 31a are arranged in a two-dimensional matrix, and two adjacent refractive portions are spaced apart (curving protrusions)

Claim 12: Sugita et al. disclose as above
Kim et al. teach
(Fig. 5) a first grating film layer PL1/WG (polarizing layer PL1 includes the grid patterns WG) [0085] comprises a transparent substrate 10 (inherent) and a plurality of strip-shaped metal layers WG disposed on the transparent substrate 10, the metal layers WG (wire grid) being spaced apart and arranged in parallel.  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable being over Sugita et al. US 20120069272, Kim et al. US 2017/0038519 as applied to claim 1 above, and further in view of Lee et al. US 2016/0252665.
Claims 2-4: Sugita et al. disclose as above
Lee et al. teach
Claim 2: (Fig. 1) the first uniaxial optical film layer has an extraordinary light refractive index of 1.0 to 2.5 (refractive index of refractive index layer 201 of 1.35 to about 1.49) [0059].
Claim 3: (Fig. 1) the second uniaxial optical film layer has an ordinary light refractive index of 1.0 to 2.5 (refractive index of refractive index layer 202 of 1.50 to 1.65) [0052].
Claim 4: (Fig. 1) a difference between the extraordinary light refractive index of the first uniaxial optical film layer (1.35 to about 1.49) and the ordinary optical refractive index of the second uniaxial optical film layer (1.50 to 1.65) is 0.01 to 2 (1.65 – 1.35 = to 0.30)  
It would have been obvious to one of ordinary skill in the art to modify Sugita's invention with Lee’s structure in order to provide less thickness to the display device, as taught by Lee [0007]; 

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable being over Sugita et al. US 20120069272, Kim et al. US 2017/0038519 as applied to claim 1 above, and further in view of Lee et al. US 2015/0043221 (hereinafter “Lee-221”).
Claims 8, 9: Sugita et al. disclose as above
Lee-221 teaches
Claim 8: (Figs. 2, 3) the refractive portions 251-1 are quadrangular prisms (intaglio pattern) [0063], the refractive portions are arranged along a straight line, extending directions of each of the refractive portions are parallel, and two adjacent refractive portions are spaced apart.
Claim 9: (Fig. 3) the refractive portions (251-1) are quadrangular prisms (intaglio pattern) [0063], the refractive portions are arranged in a two-dimensional matrix, and two adjacent refractive portions are spaced apart.
It would have been obvious to one of ordinary skill in the art to modify Sugita's invention with Lee-221’s structure in order to provide less thickness to the display device, as taught by Lee-221 [0007]; 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable being over Sugita et al. US 20120069272, Kim et al. US 2017/0038519 as applied to claim 12 above, and further in view of Nam et al. PCT/KR2016/008583 (US 2019/0137676).
Claim 13: Sugita et al. disclose as above
Nam et al. teach
(Fig. 1) a width of the metal layer (metal grid) [0024] is from 50 nm to 150 nm (width of 5 to 100 nm), and a thickness of the metal layer is from 100 nm to 200 nm (height of 40 to 250 nm), and a spacing between two adjacent metal layers is 100 nm to 200 nm (pitch of 50 to 200 nm) [0024-0025].  
It would have been obvious to one of ordinary skill in the art to modify Sugita's invention with Nam’s structure in order to provide less thickness to the display device, as taught by Nam [0007]; 

Allowable Subject Matter
Claim 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 10 is the inclusion of the limitation 
“…a material of the first uniaxial optical film layer is a liquid crystal molecular material of nematic phase.”

The primary reason for the allowance of the dependent claim 11 is the inclusion of the limitation 
“…the material of the second uniaxial optical film layer is a discotic liquid crystal molecular material.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. 
The primary reason for the allowance of the independent claim 14 is the inclusion of the limitation 
“…a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer, a second indium tin oxide film layer, a second grating film layer, a second glass film layer and a photoresist layer, wherein the first grating film layer of the optical composite film layer and the first glass film layer, the first indium tin oxide film layer, the liquid crystal layer, the second indium tin oxide film layer, the second grating film layer, and the second glass film layer are sequentially laminated, and the photoresist layer is laminated between the second grating film layer and the 5second glass film layer, or the photoresist layer is laminated between the first glass film layer and the first indium tin oxide film layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 14. Claims 15-20 are allowed by virtue of their dependency.
Sugita et al. US 20120069272, Kim et al. US 2017/0038519, Lee et al. US 2016/0252665 and Lee et al. US 2015/0043221 are silent as of the specific limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871